Title: From George Washington to Jean-Baptiste de Gouvion, 30 January 1781
From: Washington, George
To: Gouvion, Jean-Baptiste de


                        
                            Sir
                            Head Quarters Janry 30th 1781
                        
                        Your favor of this day has just come to hand.
                        I cannot consent that any of the drafts from the Pennsylvania Line, with your Corps, should have permission to go
                            to Trenton. All their Accounts may be settled as well in their absence as tho’ they were present, by having their Names,
                            Companies, Claims &c. sent on. As to the Matter of discharge, it can be determined only by their Inlistments, the Captain to whom they belong may forward for them whatever Papers or Documents are necessary to throw light
                            on the subject. I am Sir With great esteem Your Most Obed Servt.

                    